DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Duquesne (US 9125343 B2) in view of Strosser (US 7707811 B1).

Regarding claim 1, Duquesne discloses an agricultural harvester, comprising: 
a chassis (12); 
a feeder house (20) pivotally mounted to the chassis; 
at least one auxiliary axle assembly (80) for the feeder house, the auxiliary axle assembly deployable between a retracted position (see Fig. 7) for a field mode and an extended position (see Fig. 8, 9) for a road mode where at least one wheel of the auxiliary axle assembly contacts the ground; and 
at least one hydraulic lift cylinder (82) coupled between the chassis and the feeder house, the hydraulic lift cylinder configured to adjust the height of the feeder house and any connected implements (col. 5 lines 26-31).
wherein when in the road mode, the auxiliary axle assembly is locked in the extended position, such that the weight of the feeder house is supported by the at least one auxiliary axle assembly as the feeder house pivots relative to the chassis (col. 6 lines 23-30).
Duquesne does not disclose wherein when the auxiliary axle assembly is locked in the extended position, the hydraulic lift cylinder is configured in a float mode.
In the same field of endeavor, Strosser discloses a harvester having lifting cylinders (24, 26) that both adjust a header height and provided a floatation force during transport in response to any movement caused by contact with ground features (col. 7 lines 12-22).
It would be obvious to one of ordinary skill in the art to provide the lift cylinders disclosed by Duquesne with a float mode during transport, as disclosed by Strosser, as a way of controlling the header’s movements in response to its contact with ground features.

Regarding claim 2, Strosser, of the resultant combination established above, discloses the agricultural harvester of claim 1, wherein the at least one hydraulic lift cylinder is configured to be fluidly coupled with a hydraulic accumulator (42, 44) when in the road mode.

Regarding claim 3, Duquesne, of the resultant combination established above, discloses the agricultural harvester of claim 1, wherein the agricultural harvester comprises a controller (70). 
Duquesne does not disclose wherein the controller is coupled with the at least one hydraulic lift cylinder, the controller configured to switch the at least one hydraulic lift cylinder between the field mode and the road mode.
Strosser further discloses a controller (50) configured to switch the at least one hydraulic lift cylinder between the field mode and the road mode. (col. 7 lines 23-37)
It would be obvious to one of ordinary skill in the art to provide the controller disclosed by Duquesne with the ability to switch the at least one hydraulic lift cylinder between modes, as disclosed by Strosser, as a way of automatically providing the header with the appropriate floatation force in relation to header height.

Regarding claim 4, Duquesne, of the resultant combination, discloses the agricultural harvester of claim 3, wherein the controller is configured to receive a user input (108, col. 5 lines 57-60) to switch between the field mode and the road mode.

Regarding claim 5, Duquesne, of the resultant combination established above, discloses the agricultural harvester of claim 3, wherein the agricultural harvester further comprises at least one sensor wherein the sensor is communicatively linked with the controller, wherein the sensor is configured to detect at least one condition selected from the group consisting of: the auxiliary axle is in 

Regarding claim 7, Duquesne, of the resultant combination established above, discloses the agricultural harvester of claim 1, wherein the agricultural harvester comprises at least one actuator (98) arranged to control deployment of the at least one auxiliary axle assembly between the retracted position and the extended position.

Regarding claim 8, Duquesne, of the resultant combination established above, discloses the agricultural harvester of claim 7, wherein the at least one actuator is controlled by a controller (70).

Regarding claim 9, Duquesne, of the resultant combination established above, discloses the agricultural harvester of claim 7, wherein the at least one actuator comprises at least one of a hydraulic actuator (98 is a hydraulic piston/cylinder), a pneumatic actuator, and an electromechanical actuator.

Regarding claim 11, Duquesne, of the resultant combination established above, discloses the agricultural harvester of claim 1, wherein the agricultural harvester comprises a locking mechanism (valve 102) to secure the auxiliary axle assembly in the extended position (col. 2 lines 27-28, col. 6 lines 18-28).

Regarding claim 12, Duquesne, of the resultant combination established above, discloses the agricultural harvester of claim 11, wherein the locking mechanism comprises at least one selected from the group consisting of the following: a latching mechanism, an electromechanical or electromagnetic 

Regarding claim 13, Duquesne, of the resultant combination established above, discloses the agricultural harvester of claim 11, wherein the locking mechanism is controlled by a controller (70, col. 6 lines 15-17).

Regarding claim 14, Duquesne discloses an auxiliary axle assembly kit for attachment of an auxiliary axle assembly to a feeder house pivotally mounted to a chassis of an agricultural harvester comprising: 
at least one auxiliary axle assembly (80) deployable between a retracted position (Fig. 7) for a field mode and an extended position (Fig. 9) for a road mode where at least one wheel of the auxiliary axle assembly contacts the ground; and 
at least one hydraulic lift cylinder (82) for coupling the chassis and the feeder house of the agricultural harvester, the hydraulic lift cylinder configurable to adjust the height of the feeder house and any connected implements (col. 5 lines 26-31), 
wherein when in the road mode, the auxiliary axle assembly is locked in the extended position, such that the weight of the feeder house is supported by the at least one auxiliary axle assembly as the feeder house pivots relative to the chassis.
Duquesne does not disclose wherein the lift cylinder is in a float mode in the road mode.
In the same field of endeavor, Strosser discloses a harvester having lifting cylinders (24, 26) that both adjust a header height and provided a floatation force during transport in response to any movement caused by contact with ground features (col. 7 lines 12-22).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Duquesne in view of Strosser as applied to claim 1 above, and further in view of Segard (US 9334003 B2).

Regarding claim 10, Duquesne and Strosser disclose the agricultural harvester of claim 1.
However, the combination does not disclose wherein the auxiliary axle assembly is manually deployable between the retracted position and the extended position.
In the same field of endeavor, Segard discloses a retractable wheel (6) having retraction means (M, V, 6d) that can be performed either automatically with a hydraulic actuator, or manually with a cranking handle (col. 10 lines 15-17).
It would be obvious to one of ordinary skill in the art to provide the auxiliary axle assembly disclosed by Duquesne with the option of being manually deployable, as disclosed by Segard, as a way of using the axle assembly with headers incompatible with a control unit. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         
/Alicia Torres/               Primary Examiner, Art Unit 3671